Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 	Claims 2-21, 25, and 27 are currently pending.
	Benefit of priority is to September 9, 2016.


Maintenance of Rejections/Reinstatement of Rejections, modifications necessitated by amendments:
Applicants have amended independent Claim 2 from the vector being administered after the administration of the enzyme back to the original sequence of the enzyme being administered after the vector.  That is, the vector was administered followed by the ERT was examined at FAOM, then the claim was amended so that the ERT was begun before the administration of the vector at Final Rejection, and now at RCE the vector is administered followed by the ERT.

    PNG
    media_image1.png
    75
    581
    media_image1.png
    Greyscale

Thus, the rejections at FAOM and Final Rejection are reiterated below and applied to the claims are they are now presented.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-6, 10-12, and 14-21, 25, and 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by:
Ferla et al. (IDS; May 2015; Combination of low-dose gene therapy and monthly enzyme replacement therapy improves the phenotype of a mouse model of lysosomal storage disease. Molecular Therapy. Vol 23. Supplement 1. Page $112)
as evidenced by:
Qin et al. (2005; USP 6,972,124).
This abstract comprises all three inventors as authors. This abstract was published over one year before the effective filing date of the instant application.
Ferla et al. teach a method for the treatment of MPS VI by administering a vector comprising nucleic acid encoding arylsufatase B (ARSB) and enzyme replacement therapy by also administering ARSB once per month (para. 3, line 3; para. 5, line 8, Claims 20, 27), wherein the urine GAG levels were reduced (para. 5, line 7; Claim 2). Ferla et al. teach that the ARSB was human (para. 2, line 6; Claim 3) and as evidenced by Qin et al. who teach ERT or GT treatment of MPS VI by administering ARBS or nucleic acid encoding ARBS wherein SEQ ID NOs: 1 and 2 are the human ARBS of instant SEQ ID NO: 2 (mature form is NO: 4) encoded by SEQ ID NO: 1 (Claim 4, 5, 16, 17). The nucleic acid encoding the hARSB was targeted to the liver (para. 2, line 3) and therefore the nucleic acid was linked to a liver-specific promoter (Claim 6). The nucleic acid was placed into adeno-associated virus AAV2/8 (para. 2, line 2; para. 3, line 2; para. 4, line 5; para. 5, line 8; Claim 10, 11, 12). The AAV2/8 was administered systemically (taken as intravenously; Claim 15) once (para. 2, line 2; Claim 25) at a dose of 6x1011 or 2 x1011 gc/kg (para. 3, line 2; Claim 14) and the ARSB was administered by infusion (para. 2, line 6; Claim 19) monthly at 1 mg/kg (para. para. 3, line 3; para. 5, line 8; Claim 18, 21). 


Applicants did not file a Declaration but did provide a post-filing publication of Brunetti-Pierri et al. which includes the inventors as authors and describes clinical data in which MPS VI patients receive a single dose of AAV8 expressing ARSB followed by ARSB ERT if necessary. The Examiner appreciates this body of work and all that it teaches.
Applicants urge (page 7) that Ferla et al. provide only a generic protocol for the combined ARSB GT and ERT but a specific protocol is not taught in Ferla et al. As noted in the re-instated rejections above, the sequence of gene therapy followed by ERT is taught by Ferla et al. This argument is not persuasive because Ferla et al. do administer the AAV2/8 expressing ARSB once, then continue with 1X/month doses of the ARSB for the treatment of MPS VI.  Further, Ferla et al. present data on urinary GAG levels as a result of the combined GT and ERT.
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    67
    397
    media_image2.png
    Greyscale


[AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    162
    402
    media_image3.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 8, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Ferla et al. (IDS; May 2015; Combination of low-dose gene therapy and monthly enzyme replacement therapy improves the phenotype of a mouse model of lysosomal storage disease. Molecular Therapy. Vol 23. Supplement 1. Page $112) and
Tessitore et al. (IDS; 2008; Biochemical, pathological, and dkeletal improvement of mucopolysaccharidosis VI after gene transfer to liver but not to muscle. Molecular Therapy. 16(1): 30-37) as evidenced by:
Addgene (downloaded 2021; www.addgene.org/105534/)
The teachings of Ferla et al. are set forth above. Ferla et al. teach a method for the treatment of MPS VI by administering a vector comprising nucleic acid encoding arylsufatase B (ARSB) and enzyme replacement therapy by also administering ARSB once per month (para. 3, line 3; para. 5, line 8; Claim 2). The nucleic acid encoding the hARSB was targeted to the liver (para. 2, line 3) and therefore the nucleic acid was linked to a liver-specific promoter (Claim 6). The nucleic acid was placed into adeno- associated virus AAV2/8 (para. 2, line 2; para. 3, line 2; para. 4, line 5; para. 5, line 8).
Ferla et al. do not teach the specific liver-specific promoter for the expression of the ARSB in the liver, or the specific enhancers and other regulatory elements within the AAV2/8.
Tessitore et al. teach the treatment of MPS VI via gene therapy by systemic injection of an AAV expressing feline ARSB under the control of a liver-specific promoter. Reference is made to page 36, left col., para, 1 wherein Tessitore et al. teach vector pAAV-TGB-ARSB comprising the TGB promoter, two copies of alpha-1 microglobulin/bikunin enhancer sequences, and nucleic acid encoding ARSB. As evidenced by Addgene, the pAAV-TGB-LacZ from which pAAV-TGB-ARSB is derived comprises the bGH polyadenylation sequence.


    PNG
    media_image4.png
    458
    524
    media_image4.png
    Greyscale


The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the TGB promoter (Claims 7, 8), two copies of alpha-1 microglobulin/bikunin enhancer sequences of Tessitore et al. into the adeno- associated virus AAV2/8 comprising a liver-specific promoter and the nucleic acid encoding ARBS as taught by Ferla et al. because Tessitore et al. disclose that this this vector orientation was specific to the liver-expression of the ARSB and the vector expressed for over 1 year (page 32, left col., para. 1).
Regarding the hARSB expression cassettes of SEQ ID NO: 3 and SEQ ID NO: 8, these sequences are comprised of the TBG promoter, the alpha-1 microglobulin/bikunin enhancer, the hARSB coding sequence, and the bGH polyA sequence (see the specification at pages 19 and 22 for the description or ‘legend’ of SEQ ID NO: 3 and 8 respectively). Thus, these hARSB expression cassettes are either the same as that taught in Tessitore et al. as pAAV-TGB-ARSB derived from the pAAV-TGB-LacZ, or an obvious variation of the pAAV-TGB-ARSB (Claims 9, 13).

Applicants did not present arguments against the combined teachings of Feral et al. and Tessitore et al., which rejection was present in the FAOM and Final Rejection.




All claims are drawn to the same invention claimed earlier in this application and could have been finally rejected on the grounds and art of record in the next Office action if they had they remained in this application, regardless of the therapy order.  





All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656